Name: 2014/517/EU: Council Decision of 14 April 2014 on the signing, on behalf of the European Union and its Member States, and provisional applicationÃ of the Protocol to the Stabilisation and Association Agreement between the European CommunitiesÃ and their Member States, of the one part, and the Republic of Serbia, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: international affairs;  European construction;  Europe
 Date Published: 2014-08-06

 6.8.2014 EN Official Journal of the European Union L 233/1 COUNCIL DECISION of 14 April 2014 on the signing, on behalf of the European Union and its Member States, and provisional application of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part, to take account of the accession of the Republic of Croatia to the European Union (2014/517/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(5) and the second subparagraph of Article 218(8), thereof, Having regard to the Act of Accession of Croatia, and in particular the second subparagraph of Article 6(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 24 September 2012, the Council authorised the Commission to open negotiations, on behalf of the Union and its Member States and the Republic of Croatia, with the Republic of Serbia in order to conclude a Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part, to take account of the accession of the Republic of Croatia to the European Union (the Protocol). (2) Those negotiations were successfully completed and the Protocol was initialled on 10 December 2013. (3) The Protocol should be signed on behalf of the Union and its Member States, subject to its conclusion at a later date. (4) The conclusion of the Protocol is subject to a separate procedure as regards matters falling within the competence of the European Atomic Energy Community. (5) The Protocol should be applied on a provisional basis, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union and its Member States of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Serbia, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby authorised, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union and its Member States. Article 3 The Protocol shall be applied on a provisional basis, in accordance with its Article 14, as from the first day of the second month following the date of its signature, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 14 April 2014. For the Council The President C. ASHTON